Citation Nr: 1439999	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-03 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971, and from May 1973 to August 1974.  For the first period of service, August 1969 to August 1971, the Veteran received an honorable discharge.  For the second period of service, from May 1973 to August 1974, the Veteran received a discharge under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which in part, denied service connection for hepatitis C.

In March 2011 the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held at the RO.  A transcript of the testimony is associated with the claims file.

This matter was previously remanded by the Board in November 2011 for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In accordance with the November 2011 Board remand directives, the RO rendered a May 2013 Administrative Decision regarding the Character of Discharge of the Veteran's second period of active duty service from May 1973 to August 1974, finding that the Veteran was discharged under other than honorable conditions.  However, the file does not indicate that the Veteran was properly notified of this decision, and as a result, his right to appeal the decision; it appears to have merely been made part of the record.  As such, the Board finds that remand is necessary so that the Veteran may be properly notified.  Should he dispute the determination of the RO, the current appeal may be impacted.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the appropriate notice of the May 2013 Administrative Decision as to the character of his discharge from his second period of active duty  military service, from May 1973 to August 1974, to include appellate rights.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If necessary, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



